Judge Gayle
delivered the opinion of the majority of the Court.
On the part of Sledge, it has been contended that the lien of his executions delivered to the Shei’iff on the 1st of May and 30th of November, 1821, was not destroyed by the injunction. In England, security is not required on Obtaining an injunction, but the sheriff is bound to proceed on the execution unless the defendant should pay the money into Court or deposit it as the Court may order. When the execution has begunJ;o operate, the injunction does not interfere until *375it is paid.. On granting the injunction there could be no reason to require security; hence the doctrine that an injunction does not destroy the lien of an execution. But by our Statute of 1807, (Laws Ala. 298,) the Sheriif is required under a penalty to refund to the defendant in the execution, when an injunction has been obtained, the money which he may have received on it; and the uniform practice here has been to require bond and security of the party obtaining an injunction to the judgment; and if the Sheriff has levied and not sold, he returns the property. The bond and security are a substitute for the money which may be in the hands of the Sheriff, and if the money which might be raised from the sale of the property is to be refunded, it follows that the property, if not sold, is to be returned.
But it is said that the lien extends to other property, though it may be inoperative on the particular property levied on.
When the Sheriff has taken property sufficient to satisfy the execution, it becomes vested in him, and he alone is answerable to the plaintiff. If then sufficient property be levied on, the lien can extend no farther.
But the determination of this point, although mainly contested in the argument, is not necessary to the decision of the case. From the Record it appears that the second execution in favour of Barnes, which was received by the Sheriff on the 1st of May 1823, was returned satisfied without any reference to the receipt mentioned in the former return. If Barnes has not received his money, the Sheriff on the proper motion against him would be concluded by his own return.
Judge Crenshaw.
Though I agree in affirming the judgment I cannot assent to all the reasoning expressed in the opinion of the majority of the Court.
I dissent from the position that an injunction destroys the lien of an execution. In my opinion, when an execution has once acquired a lien, that lien, unless by the act or negligence of the plaintiff, cannot be destroyed until the execution is satisfied. An injunction may suspend or postpone its opei'ation, or if the property has been sold and the money refunded, may, under the Act of 1807, which has been referred to, defeat the specific lien on the property levied on ; but to say that an injunction, obtained ex parte by the defendant, destroys the lien of the execution, is giving to the Statute a construction and operation which, in my opinion, was not intended by the Legislature. If this be the law, an execution can afford but little security until it is satisfied ; for the defendant may, in almost any case, obtain an injunction ; and if this remove the lien, may, the mo*376ment afterwards, dispose of the whole of his estate ; and when the injunction shall be dissolved, the plaintiff will find nothing to satisfy his judgment. It cannot have been intended by the Legislature to open so wide a door to fraud.
Judgment affirmed.
Judge Minor not sitting.